Citation Nr: 1136042	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for left knee patellofemoral pain syndrome with early degenerative changes, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for right hand and thumb disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for chronic lumbosacral strain (back disability), and if so, whether service connection is warranted.

4.  Entitlement to service connection for left hip, thigh, or gluteal muscle disability (left lower extremity disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and July 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in December 2007 and September 2009, statements of the case were issued in December 2008 and January 2011, and substantive appeals were received in December 2008 and March 2011.

The issue of entitlement to service connection for left hip, thigh, or gluteal muscle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have left knee flexion limited to 30 degrees, left knee extension limited to 10 degrees, or slight recurrent subluxation or lateral instability.  

2.  The Veteran's right thumb degenerative changes were caused by a fall due to his service-connected left knee disability.  

3.  The RO last denied service connection for chronic lumbosacral strain in April 1999, and informed the Veteran of its decision at that time.  He did not appeal that decision.  

4.  Since that decision, evidence which relates to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of evidence previously considered has been received.  

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran's chronic lumbosacral strain has been chronically made worse by his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome with early degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5260 (2010).

2.  The criteria for service connection for right thumb arthritis as secondary to the Veteran's service-connected left knee patellofemoral pain syndrome are met.  38 C.F.R. § 3.310 (2010).

3.  The April 1999 RO rating decision denying service connection for chronic lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

4.  The claim for service connection for chronic lumbosacral strain is reopened based on new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).  

5.  The criteria for service connection for chronic lumbosacral strain as secondary to the Veteran's service-connected left knee patellofemoral pain syndrome are met.  38 C.F.R. § 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left knee rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has rated the Veteran's left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which is for limitation of flexion of a leg.  He is service-connected for left knee patellofemoral pain syndrome with dearly degenerative changes.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  When, however, limitation of motion of the joint involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in June 2009, the Veteran complained of left knee pain of 8-9/10 that limited him physically.  He denied inflammation, swelling, and redness but stated that he had flare-ups of left knee pain twice a week for several hours without a noticed change in speed, coordination, or function.  He denied locking but reported episodes of catching and giving way.  He squatted half way down, limited by anterior left knee pain.  He had a normal shoe pattern with no breakdown or callosities to indicate abnormal weightbearing.  He could flex his knee to 0 and extend it to 110 degrees actively and passively three times, and had no additional limitation after repetitive use.  His left knee was grossly stable on stress testing of the collateral and cruciate ligaments.  His left knee exam was limited mainly by pain in the left hip and not by fatigue, weakness, or lack of endurance, and he had no significant incoordination.  There was no spasm or focal weakness but there was some mild tenderness in the lateral left knee.  He guarded some but there was no atrophy, incoordination, instability, or subluxation.  

On VA examination in February 2011, the Veteran's gait was normal with no evidence of abnormal weightbearing, providing evidence against this claim.  His left knee range of motion was from 0 to 110 degrees, with objective evidence of pain with active motion.  There was no instability.  X-rays from March 2009 revealed early degenerative change.  The diagnosis was patellofemoral pain syndrome with history of chondromalacia of the left knee.  It caused decreased mobility and problems with lifting, carrying, and pain.   

Based on the evidence, the Board concludes that the 10 percent rating currently assigned is sufficient.  The Veteran does not have limitation of flexion of his right knee to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5260, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  His flexion is to at least 110 degrees repeatedly, and there is no atrophy, weakness, or incoordination.  Additionally, he does not have limitation of extension of his knee, and so a 20 percent rating under Diagnostic Code 5261 is not warranted.  

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Here, however, two separate, compensable ratings are not warranted under these codes, as the Veteran's limitation of flexion and extension do not meet the criteria for a 0 percent rating, and to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  Again, the Veteran has demonstrated range of motion from 0 to 110 degrees.

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97.  A separate rating for instability under Diagnostic Code 5257 is not supported, however, as there was no instability on either VA examination.  

The Veteran argued in March 2011 that the Diagnostic Code assigned may not be correct.  However, all relevant Diagnostic Codes have been considered and still a higher rating is not warranted.  The Veteran asserts that perhaps a rating under the 5300 series of Diagnostic Codes is warranted.  However, if a compensable rating is assigned under the 5300 Diagnostic Code series, then one can not be assigned under the 5200 series codes mentioned above, as it would constitute pyramiding (evaluating the same disability twice).  Both sets of codes rate on strength, endurance, etc.  38 C.F.R. § 4.14 (2010).  Moreover, the evidence shows the Veteran's disability to be of his bones or joints, rather than of his muscles, and so the 5200 series codes are more appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  Furthermore, there is no evidence of muscle atrophy, injury, or impairment that would permit a rating higher than 10 percent under a 5300 series code.  The Veteran feels that the pain he has may be more than is covered in the Diagnostic Code 5260 diagnosis.  However, the functional impairment resulting from his pain is adequately compensated for in the rating assigned, as explained above.  

      Extraschedular consideration

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran indicated during his 2011 examination that he continues to work full time as an irrigation pump employee and has lost no time from work in the past 12 months due to his left knee disability.  Moreover, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Service connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Right hand and thumb

Service treatment records show that the Veteran had pain in his snuff box and was given a thumb spica in August 1979.  He did not report any thumb trouble on service discharge examination in November 1979 and his thumb was clinically normal at that time.  

On VA examination in July 2007, the Veteran reported that he had fallen to his right hand 2-3 years beforehand.  He reported that bending his thumb back hurts.  After examination, the assessment was mild right 1st metacarpophalangeal joint degenerative joint disease whose origin was impossible to determine without resort to speculation.  

On VA examination in February 2011, the Veteran reported increasing pain and decreased range of motion of his right thumb and hand after suffering a direct impact injury to his thumb from a fall caused by his left knee giving way.  He indicated that the course had been progressively worse since the onset.  X-rays showed some degenerative changes at the carpometacarpal and metacarpophalangeal joint of the right thumb and the diagnosis was arthritis of the carpometacarpal and metacarpophalangeal joint of the right thumb and hand.  The examiner noted that the Veteran had reported weakness and a give way sign in his left knee, which is common in people with patellofemoral syndrome.  The Veteran had also reported that it had resulted in falls that had caused increased right thumb pain.  The examiner felt that it was at least as likely as not (a probability of at least 50 percent) that the Veteran's patellofemoral syndrome resulted in a giving way of his left knee that resulted in injury to the right hand.  He could not say without resorting to mere speculation whether the condition was permanently aggravated by the fall.  

Based on the evidence, the Board finds that service connection is warranted for arthritis of the Veteran's right thumb.  This has been diagnosed, and the examiner in 2011 indicated that it was at least as likely as not that the Veteran's left knee caused him to fall and injure his thumb.  This appears to have occurred in about 2004 or 2005.  Mild right 1st metacarpophalangeal joint degenerative joint disease was shown in July 2007, and the Veteran has reported in 2011 that he has had continuity of symptomatology since the fall that injured his thumb.  The Board accepts his statement of how the injury occurred and as to continued symptomatology since that time.  

Lumbosacral strain

Service connection was denied by the RO for chronic lumbosacral strain in June 1996 and again in April 1999.  The Veteran was informed of the decisions at those times and did not appeal them and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO reopened and denied the claim on the merits in November 2007.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

When the Veteran's claim for service connection for chronic lumbosacral strain was denied by the RO in June 1996, it found that it had not occurred or been caused by service.  The Veteran had reported that it had, but service treatment records made no mention of back trouble and he had denied back trouble on service discharge examination and his back was found to be normal at that time.  The Veteran was notified of the decision at that time and did not appeal within one year thereof.  Accordingly, that decision became final.  38 U.S.C.A. § 7105.  The Veteran had merely applied to reopen without submitted any evidence prior to the April 1999 rating decision.  The RO held that new and material evidence had not been received and did not reopen the claim.  The Veteran was notified of the decision at that time and did not appeal within one year thereof.  Accordingly, that decision became final.  38 U.S.C.A. § 7105.  

Since that time, the Veteran has submitted evidence indicating that he injured his back due to his service-connected left knee disability.  This evidence relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant of evidence previously considered.  Accordingly, the claim is reopened.  

On VA evaluation in December 2006, the Veteran stated that his left knee was causing back pain.  He was walking with a limp due to left knee pain, and the impression was that left knee pain was causing back cramping. 

During a VA examination in July 2007, the Veteran reported that his low back problem was related to his service-connected left knee disability.  He was felt to have a chronic mild lumbar mechanical strain.  

On VA examination in February 2011, the Veteran reported weakness and a give way sign which is common in people with patellofemoral syndrome, that had resulted in falls that the Veteran reported had caused low back pain.  The examiner felt that it was at least as likely as not (a probability of at least 50 percent) that the Veteran's service-connected patellofemoral syndrome had resulted in a giving way of his left knee that resulted in low back strain.  He could not say without resorting to speculation whether the low back strain had been permanently aggravated by the fall.  

Based on the evidence, the Board concludes that service connection is warranted for low back strain, based on aggravation by the Veteran's service-connected left knee disability.  The Veteran was shown to be having back cramping on VA evaluation in December 2006, attributed to his left knee.  Additionally, the examiner in February 2011 felt that the Veteran's left knee had given way and caused the Veteran to fall, and that this had caused low back strain.  The Board resolves reasonable doubt in the Veteran's favor on the matter of whether the Veteran's service-connected left knee disability permanently aggravates the Veteran's low back strain.  

In this regard, the nature and extent of the disability related to the knee is not before the Board at this time. 

The Duty to Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in July 2007, October 2007, and February 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that service connection has been granted, mooting this requirement.  Also, the claims for service connection for right thumb and low back disability have been granted, rendering any notice problems for them moot.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for his left knee in June 2009 and February 2011 and for his right hand and thumb and low back in July 2007 and February 2011; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

ORDER

A rating greater than 10 percent for left knee patellofemoral pain syndrome with early degenerative changes is not warranted.  

Service connection for right thumb arthritis is granted as secondary to service-connected left knee patellofemoral pain syndrome.  

The Veteran's claim for service connection for chronic lumbosacral strain is reopened and granted based on new and material evidence showing an aggravation of low back strain secondary to his service-connected left knee patellofemoral pain syndrome.  


REMAND

The Veteran claims that he has left thigh, gluteal muscle, and/or hip disability as a result of an April 2007 injury he sustained due to his service-connected left knee disability.  An April 2007 VA medical record states that he had been using a trencher when his left knee went out, causing the trencher to jeer up and hit him in his upper thigh, causing him to have excruciating pain for about 5-10 minutes, like there was nerve damage.  Pain increased in his upper thigh when he kneeled or stepped up.  At the time, the assessment was left thigh contusion and superficial nerve dysesthesias.  On VA examination in July 2007, the Veteran had a normal gluteal muscle function and infratrochanteric point tenderness and there was stiffness and pain on hip motion.  X-rays showed mild to moderate left hip degenerative arthritis after myofascial strain of the left thigh and gluteal muscles was assessed.  

According to a February 2011 VA examination report, the Veteran now has left hip arthritis with pain and limitation of motion due to it.  This, rather than myofascial strain of the left hip, was suggested by clinical findings and X-rays.  The examiner stated that the Veteran may well have arthritis as a post-traumatic injury to his left hip, but that a fall would not likely have permanently aggravated it.  There is no medical opinion of record on the matter of whether the event that occurred in April 2007, with the trencher, caused or aggravated the Veteran's currently shown left hip arthritis. 

In this regard, it is important for the Veteran to understand that if the Veteran's credibility regarding his claims becomes an issue, it will impact the adjudication of all claims before the VA (not simply the issue before the Board at this).  As noted above, the Board has accepted his statements as true, leading to the grant of several claims.  The Veteran is cautioned that if the Board believes he is exaggerating his complaints, or providing an inaccurate history, it will severely impact his case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for evaluation of his left hip arthritis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left hip arthritis was either caused or chronically aggravated by his service-connected left knee disability in April 2007.  For the purpose of this opinion, the examiner is to assume that the Veteran's service-connected left knee disability caused his left knee to go out and caused the trencher he was using to jeer up and hit him in his upper thigh.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner is unable to render such an opinion, the examiner should explain why.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


